Exhibit 10.1

SEVERANCE AGREEMENT

This Severance Agreement (“Agreement”) between Tidewater Inc., a Delaware
corporation (the “Company”), and J. Keith Lousteau (the “Executive”) is dated as
of May 10, 2007 (the “Agreement Date”).

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms have the meanings specified:

Section 1.1 Cause. “Cause” shall mean:

(a) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or its Affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
board of directors of the Company (the “Board”) which specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties;

(b) the Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony or other crime involving dishonesty or moral turpitude; or

(c) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company or its
Affiliates. The cessation of employment of the Executive shall not be deemed to
be for Cause unless his action or inaction meets the foregoing standard and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose, finding that, in the good faith opinion of the Board, the
Executive is guilty of the conduct described in subparagraph (a), (b) or
(c) above, and specifying the particulars thereof in detail.

Section 1.2 Confidential Information. “Confidential Information” shall mean any
information, knowledge or data of any nature and in any form (including
information that is electronically transmitted or stored on any form of magnetic
or electronic storage media) relating to the past, current or prospective
business or operations of any of the Companies, that at the time or times
concerned is not generally known to persons engaged in businesses similar to
those conducted or contemplated by any of the Companies, whether produced by any
of the Companies or any of their respective consultants, agents or independent
contractors or by the Executive, and whether or not marked confidential,
including without limitation information

 

1



--------------------------------------------------------------------------------

relating to any of the Companies’ services, projects or jobs, estimating or
bidding procedures, bidding strategies, business plans, business acquisitions,
joint ventures, trade secrets, marketing data, strategies or techniques,
financial reports, budgets, projections, cost analyses, pricing information and
analyses, employee lists, customer records, customer lists, customer source
lists, and internal notes and memoranda relating to any of the foregoing.

Section 1.3 Date of Termination. “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by the Company, the date on which the
Company notifies the Executive of such termination or any later date specified
in the notice of termination, or (b) if the Executive’s employment is terminated
voluntarily by the Executive, the date on which the Executive notifies the
Company of such termination or any later date specified therein (which date
shall not be more than 15 days after the giving of such notice); but only if
such termination of employment under (a) or (b) qualifies as a “separation from
service” under Section 409A of the Internal Revenue Code of 1986, as amended.

(a) Good Reason. “Good Reason” shall mean a material breach by the Company of
the terms of this Agreement, without the Executive’s prior consent; provided
that the Executive must provide the Company with written notice of the existence
of such breach within 90 days of such breach and the Company shall not have
remedied such breach within 30 days of receipt of such written notice.

ARTICLE 2

COVENANTS OF THE COMPANY ANDTERM

Section 2.1 Covenants of the Company. While this Agreement remains in effect:

(a) the Company shall not reduce Executive’s base salary;

(b) the Company shall not reduce the Executive’s annual bonus opportunity,
expressed as a percentage of base salary, and the Executive shall continue to
participate in the Company’s annual bonus arrangement for executive officers
with the same Company performance criteria applicable to other executive
officers of the Company other than the Chief Executive Officer;

(c) the Company shall not reduce the Executive’s employee benefits (except for
any reduction in employee benefits that is attributable to a reduction in group
benefits offered by the Company); and

(d) the Company shall not transfer the Executive to a Company location other
than Houston, Texas or New Orleans, Louisiana, except under circumstances where
the Company relocates the majority of its executive team to such location.

Section 2.2 Term. This Agreement shall commence on the Agreement Date and
continue in effect through the third anniversary date of the date of the
Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

OBLIGATIONS UPON TERMINATION OF EMPLOYMENT

Section 3.1 Termination of Employment by the Company without Cause or by the
Executive for Good Reason. If during the term of this Agreement, the employment
of the Executive is terminated by the Company without Cause or is terminated by
the Executive for Good Reason, the Executive shall be entitled to the following,
in addition to the sums payable in accordance with Section 3.3:

(a) An amount equal to three times the sum of (1) the Executive’s base salary at
the rate in effect on the Date of Termination and (2) the average of the annual
bonuses earned by the Executive, inclusive of the bonus bank, with respect to
the three full fiscal years that immediately preceded the year in which the Date
of Termination occurs under the Company’s annual bonus plan, which payment is
intended to constitute a short-term deferral under Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (“Section
409A”). The Company shall pay such amounts in a lump sum on the eighth day
following the Executive’s execution of the Waiver and Release in the form
attached as Exhibit A.

(b) For a period of 18 months following the Date of Termination, the Company
shall continue to provide group life insurance, long-term disability insurance
and health insurance benefits (collectively, the “Group Benefits”) to the
Executive commensurate with those received by the Executive immediately prior to
the Date of Termination or, alternatively, the Company shall compensate the
Executive for the out-of-pocket costs incurred by the Executive to obtain
commensurate benefits, including a gross-up payment to the Executive for the
income tax consequences of such reimbursements (but not a gross-up for any other
purpose); provided, however, that if the Executive is provided some or all of
his Group Benefits by a subsequent employer, the Company’s obligation hereunder
shall be limited to the obligation to make up any shortfall, if and to the
extent the benefits provided by the subsequent employer are less favorable than
those provided by the Company, and provided further, that Executive shall submit
all benefit claims and requests for reimbursement hereunder in a timely manner
in order that all payments due under this Section 3.1(b) may be made no later
than the end of the calendar year following the year in which the expense was
incurred, after which time no payments shall be made. Any gross-up payment made
hereunder shall be made no later than the end of the calendar year following the
calendar year in which Executive remits the related taxes to the applicable
taxing authorities.

(c) Continuation coverage under the Company’s plan(s) in accordance with and
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA)
and the Company’s group health plan(s), under the same terms and conditions
applicable to other Company employees, for amounts incurred within 18 months
following the Date of Termination.

(d) Any stock options or restricted stock granted to the Executive by the
Company that are not then vested shall become fully vested. To the extent this
Section 3.1(d) changes the terms of stock options or restricted stock held by
the Executive now or in the future in a manner that is beneficial to the
Executive, this Section 3.1(d) shall be deemed to be an

 

3



--------------------------------------------------------------------------------

amendment to the agreement between the Company and the Executive setting forth
the terms of such awards and shall form a part of such agreement.

(e) The Company at its cost, and up to a maximum of $25,000, shall provide to
the Executive outplacement assistance by a reputable firm specializing in such
services for the period beginning with the Date of Termination and for a period
of 18 months following the Date of Termination; provided that all such payments
by the Company for such services shall be made no later than the last day of the
calendar year following the year in which the cost for the outplacement services
was incurred.

(f) Any positive balance in the Executive’s bonus bank at the Date of
Termination shall be paid by the Company to the Executive in a lump sum on the
eighth day following the Executive’s execution of the Waiver and Release in the
form attached as Exhibit A.

Section 3.2 Other Severance Plans. If the Executive becomes entitled to receive
severance benefits under Section 3.1, the Company shall not be required to pay
to the Executive any additional severance payment under any other severance or
salary continuation policy, plan, agreement or arrangement in favor of the
officers or employees of the Company or its Affiliates unless such other policy,
plan, agreement or arrangement expressly provides to the contrary, or unless
Executive elects to take the benefits of such other plan or plans in lieu of the
severance benefit payable under Section 3.1, provided, however, that with
respect to any change of control agreement between the Executive and the
Company, the Executive, following a change of control (as defined in such
agreement) shall have the right to claim the benefits under such agreement in
accordance with its terms, or to claim the benefits under this Agreement in
accordance with the terms hereof, but may not claim benefits under both
agreements.

Section 3.3 Accrued Obligations and Other Benefits. Upon termination of the
Executive’s employment for any reason, the Company shall promptly pay the
Executive or his legal representatives, in addition to any other benefits
specifically provided herein, and in addition to any other benefits in which the
Executive is vested or becomes vested by virtue of the termination of his
employment (a) the Executive’s base salary accrued through the Date of
Termination to the extent not previously paid, (b) any accrued vacation pay, to
the extent not previously paid, and (c) any other amounts or benefits required
to be paid or provided or which the Executive is entitled to receive under any
plan, program, policy, practice or agreement of the Company.

Section 3.4 Stock Options and Restricted Stock. The benefits provided for in
this Article 3 are intended to be in addition to the value or benefit of any
stock options or restricted stock, the exercisability or vesting which is
accelerated or otherwise enhanced, pursuant to the terms of any stock incentive
plan or agreement heretofore or hereafter adopted by the Company, upon a
termination of Executive’s employment.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

NONDISCLOSURE OF CONFIDENTIAL INFORMATION

Section 4.1 Nondisclosure of Confidential Information. For so long as Executive
is an employee of the Company, the Executive shall hold in a fiduciary capacity
for the benefit of the Company all Confidential Information which shall have
been obtained by the Executive during the Executive’s employment (whether prior
to or after the Agreement Date) and shall use such Confidential Information
solely in the good faith performance of his duties for the Company. If the
employment of the Executive is terminated for any reason, then, commencing with
the Date of Termination and continuing perpetually thereafter, the Executive
agrees (a) not to communicate or make available to any person or entity (other
than the Company) any such Confidential Information, except upon the prior
written authorization of the Company or as may be required by law or legal
process, and (b) to deliver promptly to the Company upon its written request any
Confidential Information in his possession. In the event that the provisions of
any applicable law or the order of any court would require the Executive to
disclose or otherwise make available any Confidential Information to a
governmental authority or to any other third party, the Executive shall give the
Company, unless it is unlawful to do so, prompt prior written notice of such
required disclosure and an opportunity to contest the requirement of such
disclosure or apply for a protective order with respect to such Confidential
Information by appropriate proceedings. Provided the Executive is in compliance
with the requirements of this Section 4.1, nothing herein shall limit the
Executive’s ability to seek or accept employment with any successor employer
that might be in direct competition with the Company or to use his general
industry knowledge.

Section 4.2 Injunctive Relief; Forfeiture of Future Payments and Benefits; Other
Remedies. The Executive acknowledges that a breach by the Executive of
Section 4.1 herein would cause immediate and irreparable harm to the Company for
which an adequate monetary remedy does not exist; hence, the Executive agrees
that, in the event of a breach or threatened breach by the Executive of the
provisions of Section 4.1 herein during or after the Date of Termination, the
Company shall be entitled to injunctive relief restraining the Executive from
such violation without the necessity of proof of actual damage or the posting of
any bond, except as required by non-waivable, applicable law. Nothing herein,
however, shall be construed as prohibiting the Company from pursuing any other
remedy at law or in equity to which the Company may be entitled under applicable
law in the event of a breach or threatened breach of this Agreement by the
Executive, including without limitation the recovery of damages and/or costs and
expenses, such as reasonable attorneys’ fees, incurred by the Company as a
result of any such breach or threatened breach. In addition to the exercise of
the foregoing remedies, the Company shall have the right upon the occurrence of
any such breach to cancel any unpaid severance payments, salary, bonus,
commissions or reimbursements otherwise outstanding at the Date of Termination.
In particular, the Executive acknowledges that the payments provided under
Article 3 are conditioned upon the Executive fulfilling the nondisclosure
agreement contained in this Article 4. If the Executive shall at any time
materially breach the nondisclosure agreement contained in this Article 4, the
Company may suspend or eliminate payments and benefits under Article 3 during
the period of such breach or threatened breach. The Executive acknowledges that
any such suspension or elimination of payments would be an exercise of the
Company’s right to suspend or terminate its performance hereunder upon the
Executive’s breach

 

5



--------------------------------------------------------------------------------

of this Agreement; such suspension or elimination of payments would not
constitute, and should not be characterized as, the imposition of liquidated
damages.

ARTICLE 5

MISCELLANEOUS

Section 5.1 Binding Effect; Successors.

(a) This Agreement shall be binding upon and inure to the benefit of the Company
and any of its successors or assigns, but the Company may assign this Agreement
only (i) to one of its affiliates, provided the Company guarantees such
affiliate’s performance of its obligations under this Agreement, or
(ii) pursuant to a merger or consolidation in which the Company is not the
continuing entity, or the sale or liquidation of all or substantially all of the
assets of the Company, provided that the assignee or transferee is the successor
to all or substantially all of the assets of the Company; and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

(b) This Agreement is personal to the Executive and shall not be assignable by
the Executive without the consent of the Company (there being no obligation to
give such consent) other than such rights or benefits as are transferred by will
or the laws of descent and distribution.

Section 5.2 Notices. All notices hereunder must be in writing and shall be
deemed to have given upon receipt of delivery by: (a) hand (against a receipt
therefor), (b) certified or registered mail, postage prepaid, return receipt
requested, (c) a nationally recognized overnight courier service (against a
receipt therefor) or (d) facsimile transmission with confirmation of receipt.
All such notices must be addressed as follows:

If to the Company, to:

Tidewater Inc.

Pan-American Life Center

601 Poydras Street, Suite 1900

New Orleans, Louisiana 70130

Attention: Dean E. Taylor

Facsimile: 504-566-4511

Email: detaylor@tdw.com

If to the Executive, to:

J. Keith Lousteau

136 W. Ruelle Drive

Mandeville LA 70471

Facsimile: 504-566-4511

Email: loosetoe@charter.net

 

6



--------------------------------------------------------------------------------

or such other address as to which any party hereto may have notified the other
in writing.

Section 5.3 Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Louisiana
without regard to principles of conflict of laws.

Section 5.4 Withholding. The Executive agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.

Section 5.5 Amendment, Waiver. No provision of this Agreement may be modified,
amended or waived except by an instrument in writing signed by both parties.

Section 5.6 Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof.

Section 5.7 Remedies Not Exclusive. No remedy specified herein shall be deemed
to be such party’s exclusive remedy, and accordingly, in addition to all of the
rights and remedies provided for in this Agreement, the parties shall have all
other rights and remedies provided to them by applicable law, rule or
regulation.

Section 5.8 Company’s Reservation of Rights. The Executive acknowledges and
understands that the Executive serves at the pleasure of the board of directors
and that the Company has the right at any time to terminate the Executive’s
status as an employee of the Company, or to change or diminish his status,
subject to the rights of the Executive to claim the benefits conferred by this
Agreement.

Section 5.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

Section 5.10 Release. Notwithstanding anything in this Agreement to the
contrary, Executive shall not be entitled to receive any payments pursuant to
Article 3 of this Agreement unless Executive has executed a general release of
all claims Executive may have against the Company and its Affiliates in the form
attached as Exhibit A hereto and such release has become final.

Section 5.11 Resignation from Board of Directors. If the Executive is a director
of the Company or any of its Affiliates and his status as an employee is
terminated for any reason other than death, the Executive shall, if requested by
the Company or its affiliates, as the case may be, and as a condition to be paid
or refunded any amounts or benefits hereunder, immediately resign as a director
of the Company or the affiliates, as the case may be.

Section 5.12 Company’s Representations. The Company represents and warrants that
it is fully authorized and empowered to enter into this Agreement, that the
Agreement has been duly authorized by all necessary corporate action, that the
performance of its obligations under

 

7



--------------------------------------------------------------------------------

this Agreement will not violate any agreement between it and any other person,
firm or organization or any applicable law or regulation and that this Agreement
is enforceable in accordance with its terms.

Section 5.13 Entire Agreement. Except as otherwise noted herein, this Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior and contemporaneous agreements, if any,
between the parties relating to the subject matter hereof.

Section 5.14 Deferred Compensation Laws. In the event that the compensation
agreed to be paid to the Executive by the Company hereunder is non-qualified
deferred compensation subject to the Section 409A and the provisions hereof do
not meet the requirements of Section 409A, the parties agree to consider and to
negotiate in good faith amendments to the Agreement necessary or desirable to
avoid additional taxes and penalties imposed by the Act as a result of the
compensation agreed to be paid hereunder.

Section 5.15 Prohibition on Acceleration of Payments. No acceleration of the
timing of the payments and benefits provided herein that constitute
non-qualified deferred compensation under Section 409A shall be permitted,
except as permitted by Section 409A, which permits, among other things,
(a) payments necessary to pay taxes and penalties arising as a result of the
payment and benefits provided for in this Agreement failing to meet the
requirements of Section 409A or (b) payments in connection with a termination of
the Agreement under the provisions of Section 409A that allow termination and
payout in the event of a corporate dissolution, bankruptcy, in the event of the
termination of all similar compensation arrangements that would be aggregated
with the Agreement under Section 409A or in connection with a change of control
event, as described in Section 409A.

Section 5.16 Indemnification. The benefits provided herein are in addition to
any rights to indemnification provided to the Executive as an officer of the
Company pursuant to the Company’s Certificate of Incorporation and its Bylaws.

Section 5.17 Non-Mitigation. The parties agree that the Executive shall not be
obligated to seek other employment or take any other action to mitigate the
amounts payable to the Executive pursuant to this Agreement.

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the Agreement Date.

 

COMPANY:

 

TIDEWATER INC.

By:   /s/ Dean E. Taylor Name:   Dean E. Taylor Title  

Chairman of the Board, President and

Chief Executive Officer

 

8



--------------------------------------------------------------------------------

EXECUTIVE: /s/ J. Keith Lousteau J. Keith Lousteau

 

9



--------------------------------------------------------------------------------

Exhibit A

To Severance Agreement

Form of

WAIVER AND RELEASE

WHEREAS, Tidewater Inc., a Delaware corporation (the “Company”), and
                         (the “Executive”) are parties to that certain Severance
Agreement (the “Agreement”) dated as of May 10, 2007; and

WHEREAS, as a result of the Executive’s termination of employment, the Executive
is entitled to receive certain benefits pursuant to the Agreement, the receipt
of which is conditioned upon the Executive’s execution of this Waiver and
Release pursuant to Section 5.10 of the Agreement.

1. Waiver and Release by the Executive. In consideration of the Company’s
provision of the benefits set forth in the Agreement, the Executive hereby and
forever, irrevocably and unconditionally, waives and releases the Company from
(a) any and all rights, claims and causes of action against the Company of
whatever kind or nature, known or unknown, asserted or unasserted, that arise or
exist as a result of acts or omissions prior to the date of Executive’s
execution of this Waiver and Release and (b) any and all claims or rights
against the Company arising or that could be asserted under the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq.; the Louisiana Employment
Discrimination Law, La. R.S. 23:331 et seq.; the Louisiana penalty wage statute,
La. R.S. § 631 and 632; the Louisiana Whistleblower Law, La. Rev. Stat. Ann.
§ 23:967; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.;
the Civil Rights Act of 1991; the Civil Rights Act of 1866, 42 U.S.C. § 1981;
the Age Discrimination in Employment Act and the Older Workers’ Benefits
Protection Act, 29 U.S.C. § 621, et seq.; the Equal Pay Act, 29 U.S.C. § 206, et
seq.; Executive Order 11246 and its implementing regulations or any other
federal, state, or local statute, law, rule or regulation concerning employment
discrimination or otherwise concerning the employment relationship. In addition,
it is understood and agreed that by this Waiver and Release, Employee waives any
claims he may have against the Company based on any other theory of liability,
statutory or non-statutory, in contract or in tort, for wrongful or constructive
discharge or breach of any express or implied employment contract or agreement.
It is further understood and agreed that the parties covered by the Executive’s
waiver and release include the Company’s present and former shareholders,
officers, directors, employees, agents, insurers, assigns, predecessors, and
successors, and that any reference to the Company in this Agreement is
understood to include all of the foregoing persons or entities. Notwithstanding
the foregoing, the Executive does not waive any rights under or pursuant to the
Agreement, rights under benefits plans of the Company or rights under the
Company’s current Bylaws, including rights to indemnification and advancement
provided therein.

2. Review and Consultation; Information Provided to the Executive. It is
understood and agreed that the Executive has executed this Waiver and Release
voluntarily and that such execution by the Executive is not based upon any
representations or promises of any kind made by the Company or any of its
representatives except as expressly recited in the Agreement. The Executive
further acknowledges that he has read and fully understands each

 

A-1



--------------------------------------------------------------------------------

paragraph of the Agreement and this Waiver and Release, that he was advised in
writing by the Company to consult with an attorney prior to executing this
Waiver and Release, and that he has availed himself of legal or other counsel to
the full extent that he desires. The Executive also acknowledges that he was
advised in writing by the Company that he could take up to twenty-one (21) days
within which to consider and sign this Waiver and Release and that he has
considered this Waiver and Release to the full extent that he desires.

Finally, the Executive agrees and acknowledges that the consideration provided
under the Agreement is in addition to any other payments, benefits or other
things of value to which he is entitled and that he would not be entitled to any
of the consideration provided under the Agreement in the absence of his
execution and acceptance of this Waiver and Release.

3. Right of Revocation. The Executive shall have seven (7) days following his
execution of this Waiver and Release within which to exercise a right of
revocation, and this Waiver and Release will not be enforceable or effective,
and no payments shall be made pursuant to the Agreement, until the expiration of
such seven-day period. Any such revocation of this Waiver and Release must be
communicated in writing and delivered in person or by fax to the Company as
specified in the Agreement not later than the close of business on the seventh
(7th) day following the Executive’s execution of this Waiver and Release.
Otherwise, such revocation shall be of no force or effect.

This Waiver and Release is dated as of                         , 20        .

 

EXECUTIVE:    

 

A-2